DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Status of Claims
	Claims 1-17 and 21-23 are pending of which claims 1 and 18 are in independent form.
	Claims 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 5-6 of the "Remarks”, that “As an initial matter, the Examiner's assertion that the term "individual element" encompasses "keywords and scoring/weighting associated with keywords" is not supported in the specification. Rather, the specification clearly describes the "individual element" in the context of a "second search query." See e.g. para. [0037]. Because the first query is an "abstract an abstract or other description of an article to be searched in natural written or spoken language" (Id.) and the second query is described as producing, "word vectors, sentence vectors, paragraph vectors, or document vectors" (para. [0038]), the person of ordinary skill in the art would understand that the term "individual element" as recited in independent claim 1 is a written description of a part of the article to be searched and not "scoring/weighting associated with keywords" as the Examiner suggests. Nonetheless, Applicant has amended independent claim 1 to clarify the meaning the term "individual element" as being "in natural language." This modification excludes scoring/weighting as suggested by the Examiner and "one or more weighted search constraints" described in Gulati at para. [0027] from being an "individual elements." Gulati, therefore, fails to teach or fairly suggest a second input describing an individual element, and Gulati fails cure the conceded deficiency of Inagaki. The combination of Inagaki and Gulati fails to teach or fairly suggest every element of the pending claims as required under MPEP 2143. As such, this combination of references fails to render independent claim 1 obvious. Claims 2-18 either directly or indirectly depend from and add further limitations to independent claim 1 and are allowable for at least the same reasons”. 

	Examiner's Response:
Examiner respectfully disagrees; applicant pointed out to ¶ [0037] and [0038] for further clarification of “individual element”; however, the said paragraphs failed to specify what “individual element” is. Applicant’s attempt to clarify “individual element” by using “the person of ordinary skill in the art” argument can be applied in many different ways including examiner’s interpretation of “individual element”. Therefore, applicant’s arguments (and amendment) have simply failed to further clarify “individual element”. 
Additionally, the combination of Inagaki and Gulati clearly teaches, processing a second input describing an individual element of the subject in natural language to produce a second series of vectors (Inagaki: calculating, as a second vector, respective second scores at which or respective probabilities that the search keyword or a relevant keyword associated with the search keyword belongs to the clusters or the classes; calculating an inner product of each of the first vectors and the second vector, the calculated inner product being a third score of the corresponding piece of document data regarding the search keyword; and acquiring a correlation value from document data containing each keyword in a classification keyword set and document data with the third score that is equal to or more than a predetermined threshold or is included in a predetermined high-ranking proportion [abstract]. Also see ¶ [0007], [0008], [0012], [0013]. A search constraint may include one or more search criteria, search conditions, or search query values, such as a keyword or a natural language phrase that constrains the search. The weight associated with the search constraint is a numerical value that prioritizes the relevancy of the layer, relative to the other layers. The layering of the search constraints is based on embedding the search constraints within a vector space. The layered search stack is embedded in the vector space based on a weighted superposition of the vector representations of the search constraints ¶ [0021], [0034], [0047]. Examiner hereby specifies that, due to lack of description for “individual element”, individual elements can be interpreted as keywords and scoring/weighing associated with the keywords. Examiner further indicates that weights for search constrained in Gulati ¶ [0027] can also be interpreted as individual elements).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 21, recites “corresponding to one or more semantic elements selected from the group consisting of words”; “first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; and wherein the index vectors comprise a series of vectors, for each document from the database of documents, corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents” (emphasis added). The emphasized section of the claims are not disclosed or taught by the specification.

Regarding claim 22, recites “wherein comparing the first series of vectors comprises, for each document from the database of documents: comparing a series of vectors corresponding to one or more semantic elements of each document in the database of documents with a series of vectors corresponding to one or more semantic elements created from the first input to produce one or more sentence similarity score, paragraph similarity score, or document similarity score for the first input; and comparing a series of vectors corresponding to one or more semantic elements of each document in the database of documents with a series of vectors corresponding to one or more semantic elements created from the second input to produce one or more sentence similarity score, paragraph similarity score, or document similarity score for the second input” (emphasis added). The emphasized section of the claims are not disclosed or taught by the specification.

Regarding claim 22, recites “further comprising weighting the one or more semantic elements of the first series of vectors based on one or more sentence similarity score, paragraph similarity score, or document similarity score for the second input” (emphasis added). The emphasized section of the claims are not disclosed or taught by the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI; Takeshi et al. (US 20120330977 A1) [Inagaki] in view of Gulati; Samarth et al. (US 20190163766 A1) [Gulati].

	Regarding claim 1, Inagaki discloses, a method comprising: processing a first input describing a subject in natural language (¶ [0005], keyword search using natural language) to produce a first series of vectors (¶ [0006]-[0007], first and second vector associated with the keywords); 
comparing the first series of vectors to index vectors in an index derived from a database of documents (¶ [0117], search is performed using index database); 
identifying documents that include similar vectors to the first series of vectors to produce a first set of documents (¶ [0118], index database satisfying the search query is synonymous to identifying the document); 
comparing the second series of vectors to the index vectors (¶ [0117], search is performed using index database); 
identifying documents that include similar vectors to the second series of vectors to produce a second set of documents (¶ [0118], index database satisfying the search query is synonymous to identifying the document).
However Inagaki does not explicitly facilitates processing a second input describing an individual element of the subject in natural language to produce a second series of vectors; combining the first set of documents and the second set of documents to produce a relevant set of documents.
Gulati discloses, processing a second input describing an individual element of the subject in natural language to produce a second series of vectors (A second search constraint and a weight value associated with the second search constraint are received. The search results are updated based on the second search constraint and the weight value [abstract]. Also see ¶ [0006], [0102] and [0103]. calculating, as a second vector, respective second scores at which or respective probabilities that the search keyword or a relevant keyword associated with the search keyword belongs to the clusters or the classes; calculating an inner product of each of the first vectors and the second vector, the calculated inner product being a third score of the corresponding piece of document data regarding the search keyword; and acquiring a correlation value from document data containing each keyword in a classification keyword set and document data with the third score that is equal to or more than a predetermined threshold or is included in a predetermined high-ranking proportion [abstract]. Also see ¶ [0007], [0008], [0012], [0013]. A search constraint may include one or more search criteria, search conditions, or search query values, such as a keyword or a natural language phrase that constrains the search. The weight associated with the search constraint is a numerical value that prioritizes the relevancy of the layer, relative to the other layers. The layering of the search constraints is based on embedding the search constraints within a vector space. The layered search stack is embedded in the vector space based on a weighted superposition of the vector representations of the search constraints ¶ [0021], [0034], [0047]);
combining the first set of documents and the second set of documents to produce a relevant set of documents (The updated ranking for the search results is determined based on a combination of the first ranking, the second ranking, the weight value associated with the second search constraint, and the weight value associated with the first search constraint ¶ [0008]. Also see ¶ [0027], [0028] and [0108]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Gulati’s system would have allowed Inagaki to facilitate processing a second input describing an individual element of the subject in natural language to produce a second series of vectors; combining the first set of documents and the second set of documents to produce a relevant set of documents. The motivation to combine is apparent in the Inagaki’s reference, because there is a need for enhanced systems and methods for searching digital content.

Regarding claim 2, the combination of Inagaki and Gulati discloses, further comprising calculating a difference between the first set of vectors, the second set of vectors, or combinations thereof, and the index vectors to produce a score for each document of the first set of documents, each document of the second set of documents, or combinations thereof (Inagaki: In the embodiments of the present invention, a search method of a first aspect is performed by acquiring a correlation value of the first aspect. A correlation value of the first aspect is acquired from a first data set of pieces of document data containing each keyword in a classification keyword set, a second data set of pieces of document data with respective scores that are equal to or more than a predetermined threshold or are included in a predetermined high-ranking proportion, and a common data set of pieces of document data existing in both the first data set and the second data set. In this case, the correlation value is calculated using a correlation function. The correlation function is acquired according to, for example, equation 20 described below ¶ [0095]. Calculation using a correlation function determines the difference between the vectors).

Regarding claim 3, the combination of Inagaki and Gulati discloses, wherein processing comprises converting each word of each sentence of the first input, the second input, or combinations thereof to a vector to produce the first series of vectors, the second series of vectors, or combinations thereof (Inagaki: In this case, the score or probability may be appropriately converted to a value suitable for a second vector. For example, the score or probability may be converted so that the value of a second vector is a real number between 0 and 1 ¶ [0215]. Also see ¶ [0085] and [0207]).

Regarding claim 4, the combination of Inagaki and Gulati discloses, further comprising plotting the first series of vectors, the second series of vectors, or combinations thereof in vector space (Inagaki: The first aspect is a method in which the frequency of occurrence of each word is considered as an independent dimension, and clustering is performed by plotting pieces of document data in a vector space model. A vector space model is also called a word space ¶ [0139]. Step 3 The union of the respective word lists of pieces of document data is acquired using the aforementioned list. Each of the words in the list is a dimension of the vector model shown in FIG. 3A. For example, assuming that one hundred million words or phrases in total have been extracted, the vector space model is one-hundred-million-dimensional. Each piece of document data is plotted in the vector space model as a point of the model ¶ [0144]. Also see ¶ [0152], [0158]. Also see vector space in ¶ [0035], [0070], [0139], [0140], [0144], [0152]).

Regarding claim 5, the combination of Inagaki and Gulati discloses, further comprising converting each word of each sentence of each document of the database of documents to a vector to produce the index vectors (Inagaki: In this case, the score or probability may be appropriately converted to a value suitable for a second vector. For example, the score or probability may be converted so that the value of a second vector is a real number between 0 and 1 ¶ [0215]. Also see ¶ [0085] and [0207]).

Regarding claim 6, the combination of Inagaki and Gulati discloses, further comprising plotting the index vectors in vector space (Inagaki: The first aspect is a method in which the frequency of occurrence of each word is considered as an independent dimension, and clustering is performed by plotting pieces of document data in a vector space model. A vector space model is also called a word space ¶ [0139]. Step 3 The union of the respective word lists of pieces of document data is acquired using the aforementioned list. Each of the words in the list is a dimension of the vector model shown in FIG. 3A. For example, assuming that one hundred million words or phrases in total have been extracted, the vector space model is one-hundred-million-dimensional. Each piece of document data is plotted in the vector space model as a point of the model ¶ [0144]. Also see ¶ [0152], [0158]. Also see vector space in ¶ [0035], [0070], [0139], [0140], [0144], [0152]).

Regarding claim 7, the combination of Inagaki and Gulati discloses, further comprising scoring the first set of documents and the first input to produce a series of first similarity scores, scoring the second set of documents and the second input to produce a series of second similarity scores, or combinations thereof (Inagaki: similarity score ¶ [0091] and [0092]).

Regarding claim 8, the combination of Inagaki and Gulati discloses, further comprising multiplying the series of first similarity scores by a first weighting factor to produce a series of first weighted similarity scores, multiplying the series of second similarity scores by a second weighting factor to produce a series of second weighted similarity scores, or combinations thereof (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 9, the combination of Inagaki and Gulati discloses, wherein the first weighting factor and the second weighting factor are the same (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 10, the combination of Inagaki and Gulati discloses, wherein the first weighting factor and the second weighting factor are different (Inagaki: Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 11, the combination of Inagaki and Gulati discloses, wherein combining the first set of documents and the second set of documents to produce a relevant set of documents comprises ordering the series of first weighted similarity scores and the series of second weighted similarity scores and identifying the documents associated with each of the series of first weighted similarity scores and the series of second weighted similarity scores (Inagaki: similarity score ¶ [0091] and [0092]. Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 12, the combination of Inagaki and Gulati discloses, wherein the first input is an abstract or other description of an object, article, apparatus, compound, method, or combinations thereof (Gulati: Search constraint types for embodiments directed towards digital images may include textual search constraints such as natural language keywords, strings of keywords, search phrases, and the like that refer to various aspects on the images, such as objects and/or scenes depicted in images ¶ [0034]).

Regarding claim 13, the combination of Inagaki and Gulati discloses, wherein the first input, the second input or combination thereof is a written language, a spoken language, or combinations thereof (Gulati: Search constraint types for embodiments directed towards digital images may include textual search constraints such as natural language keywords, strings of keywords, search phrases, and the like that refer to various aspects on the images, such as objects and/or scenes depicted in images ¶ [0034]).

Regarding claim 14, the combination of Inagaki and Gulati discloses, wherein the second input comprises a detailed description of the individual element of the first input (Inagaki: The present invention provides a method for searching pieces of document data using a search keyword, the pieces of document data having a correlation with the search keyword or a relevant keyword associated with the search keyword and being a description of phenomena in a natural language ¶ [0005] and [0010]).

Regarding claim 15, the combination of Inagaki and Gulati discloses, wherein the database of documents comprises published articles, academic journals, patent publications, issued patents, and combinations thereof (Gulati: search any form of digital content, such as but not limited to digital audio (music and/or speech) content, video content, textual documents, multimedia content, and the like ¶ [0034], [0044], [0074]).

Regarding claim 16, the combination of Inagaki and Gulati discloses, wherein identifying documents that include similar vectors to the second series of vectors to produce the second set of documents is carried out before identifying documents that include similar vectors to the first series, and identifying documents that include similar vectors to the first series of vectors is carried out on the second set of documents (Inagaki: similarity score ¶ [0091] and [0092]. Considering a group (cluster) of points in a vector space model as a set of material points having weights, the barycenter of the material points exists. The barycenter is the barycenter of the cluster. Regarding the weights, the individual points may have the same weight, or a weight may be assigned to each point using tfidf. In the case of the same weight, a barycenter is defined as the average of respective coordinates of material points ¶ [0157]).

Regarding claim 17, the combination of Inagaki and Gulati discloses, wherein identifying documents that include similar vectors to the second series of vectors is carried out on the first set of documents (Inagaki: The similarity between a pair of clusters may be acquired according to, for example, the furthest neighbor method shown in equation 9 described below. In the furthest neighbor method, for example, the minimum similarity, out of the similarities between a document vector x of document data belonging to a cluster G.sub.i and a document vector y of document data belonging to a cluster G.sub.j, is set as the similarity between the clusters G.sub.i and G.sub.j ¶ [0078]).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI in view of Gulati in view of Jonnalagadda; Siddhartha Reddy et al. (US 20200143247 A1) [Jonnalagadda].


Regarding claim 21, the combination of Inagaki and Gulati clearly teaches all the limitations f claim 1. 
However neither Inagaki nor Gulati explicitly facilitates wherein: processing a first input describing a subject in natural language comprises creating a first series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; processing a second input describing an individual element of the subject in natural language comprises creating a second series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; and wherein the index vectors comprise a series of vectors, for each document from the database of documents, corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents.
Jonnalagadda discloses, wherein: processing a first input describing a subject in natural language comprises creating a first series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; processing a second input describing an individual element of the subject in natural language comprises creating a second series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; and wherein the index vectors comprise a series of vectors, for each document from the database of documents, corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents (Sentences that are semantically similar are grouped using K-nearest neighbor algorithm ¶ [0013]. In the present neural encoder 521, the encoding portion represents the natural language inputs and knowledge as dense, high-dimensional vectors using embeddings, such as dependency-based word embedding and bilingual word embeddings, as well as word representations by semi-supervised learning, semantic representations using conventional neural networks for web search, and parsing of natural scenes and natural language using recursive neural networks ¶ [0075]. Fourth, a K-nearest neighbor algorithm is used on sentence representation to group semantically identical (or similar) sentences 525. When a cluster of semantically similar groups 593 is big enough, the corresponding RNN model is trained via a trainer 526 for the groups and creates a new sentence intent RNN network and add it the set of sentence intents 524 if bias and variance are low ¶ [0079]. The neural encoder 521 accepts as input a natural language text or audio or video and outputs a vector that best represents the text in a high-dimensional vector space. The number of embeddings is fixed in advance (e.g. 300). In the case of text, each response is split into sentences and each sentence is tokenized into words. Each word (w.sub.i) is assigned a vector (v.sub.w.sub.i) such that words that are distributionally similar to each other based on the context around them have similar vectors ¶ [0081]-[0082]. Also see ¶ [0086], [0087], [0149]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Jonnalagadda’s system would have allowed Inagaki and Gulati to facilitate wherein: processing a first input describing a subject in natural language comprises creating a first series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; processing a second input describing an individual element of the subject in natural language comprises creating a second series of vectors from the first input corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents; and wherein the index vectors comprise a series of vectors, for each document from the database of documents, corresponding to one or more semantic elements selected from the group consisting of words, sentences, paragraphs, sections, and documents. The motivation to combine is apparent in the Inagaki and Gulati’s reference, because there is a need for advancements in the natural language processing techniques used by AI conversation systems, including contextual analysis by leveraging speech acts, and through the advanced construction of a rule data base populated by sophisticated recommendations. Such systems and methods allow for improved conversations and for added functionalities.

Regarding claim 21, the combination of Inagaki, Gulati and Jonnalagadda discloses, wherein comparing the first series of vectors comprises, for each document from the database of documents: comparing a series of vectors corresponding to one or more semantic elements of each document in the database of documents with a series of vectors corresponding to one or more semantic elements created from the first input to produce one or more sentence similarity score, paragraph similarity score, or document similarity score for the first input; and comparing a series of vectors corresponding to one or more semantic elements of each document in the database of documents with a series of vectors corresponding to one or more semantic elements created from the second input to produce one or more sentence similarity score, paragraph similarity score, or document similarity score for the second input (Jonnalagadda: Sentences that are semantically similar are grouped using K-nearest neighbor algorithm ¶ [0013]. In the present neural encoder 521, the encoding portion represents the natural language inputs and knowledge as dense, high-dimensional vectors using embeddings, such as dependency-based word embedding and bilingual word embeddings, as well as word representations by semi-supervised learning, semantic representations using conventional neural networks for web search, and parsing of natural scenes and natural language using recursive neural networks ¶ [0075]. Fourth, a K-nearest neighbor algorithm is used on sentence representation to group semantically identical (or similar) sentences 525. When a cluster of semantically similar groups 593 is big enough, the corresponding RNN model is trained via a trainer 526 for the groups and creates a new sentence intent RNN network and add it the set of sentence intents 524 if bias and variance are low ¶ [0079]. The neural encoder 521 accepts as input a natural language text or audio or video and outputs a vector that best represents the text in a high-dimensional vector space. The number of embeddings is fixed in advance (e.g. 300). In the case of text, each response is split into sentences and each sentence is tokenized into words. Each word (w.sub.i) is assigned a vector (v.sub.w.sub.i) such that words that are distributionally similar to each other based on the context around them have similar vectors ¶ [0081]-[0082]. Also see ¶ [0086], [0087], [0149]).

Regarding claim 23, the combination of Inagaki, Gulati and Jonnalagadda discloses, further comprising weighting the one or more semantic elements of the first series of vectors based on one or more sentence similarity score, paragraph similarity score, or document similarity score for the second input (Jonnalagadda: Sentences that are semantically similar are grouped using K-nearest neighbor algorithm ¶ [0013]. In the present neural encoder 521, the encoding portion represents the natural language inputs and knowledge as dense, high-dimensional vectors using embeddings, such as dependency-based word embedding and bilingual word embeddings, as well as word representations by semi-supervised learning, semantic representations using conventional neural networks for web search, and parsing of natural scenes and natural language using recursive neural networks ¶ [0075]. Fourth, a K-nearest neighbor algorithm is used on sentence representation to group semantically identical (or similar) sentences 525. When a cluster of semantically similar groups 593 is big enough, the corresponding RNN model is trained via a trainer 526 for the groups and creates a new sentence intent RNN network and add it the set of sentence intents 524 if bias and variance are low ¶ [0079]. The neural encoder 521 accepts as input a natural language text or audio or video and outputs a vector that best represents the text in a high-dimensional vector space. The number of embeddings is fixed in advance (e.g. 300). In the case of text, each response is split into sentences and each sentence is tokenized into words. Each word (w.sub.i) is assigned a vector (v.sub.w.sub.i) such that words that are distributionally similar to each other based on the context around them have similar vectors ¶ [0081]-[0082]. Also see ¶ [0086], [0087], [0149]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/15/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154